Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The amendments and arguments filed on 07/16/2020 are acknowledged and have been fully considered.  Claims 1, 3, 4, 7, 9, 12-13, 15-21, 23, 25-26, 29, 32, and 40 are now pending.  Claims 2, 5-6, 8, 10-11, 14, 22, 24, 27-28, 30-31, and 33-39 are canceled; claim 1 is amended. Claims 1, 3, 4, 7, 9, 12-13, 15-21, 23, 25-26, 29, 32, and 40 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 9, 12-13, 15-21, 23, 25-26, 29, 32, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation of the tablet, “designed to disintegrate” which is a functional limitation. The claim merely recites a description of a problem to be solved or a function or result achieved by the invention. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  In the instant case, that it is not clear if the structure in the claim is what is required to meet the limitation of “designed to disintegrate”. Further, the description of the term in the specification (see instant specification, Page 3, lines 6-22), there is no clarity on the relationship of the structure and function of the components in the composition in regards to being designed to disintegrate. As such, neither the claim nor the specification define what composition or structure is required by the phrase “designed to disintegrate” which renders the metes and bounds of the claim unclear. Further, the claim only requires that the tablet be “designed to disintegrate within a period of less than 60 second upon oral administration”, the claim does not require that the tablet disintegrate within a period of less than 60 second upon oral administration.  One with ordinary skill in the art would not be able to understand the scope of the claim, thus the claim is indefinite. For the purposes of examination, the claim is read as “An orally disintegrating nicotine tablet for 
Claim 3 recites the limitation of the tablet, “designed to disintegrate within a period of less than 30 seconds upon oral administration” which is a functional limitation. The claim merely recites a description of a problem to be solved or a function or result achieved by the invention. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  In the instant case, that it is not clear if the structure in the claim is what is required to meet the limitation of “designed to disintegrate”. Further, the description of the term in the specification (see instant specification, Page 3, lines 6-22), there is no clarity on the relationship of the structure and function of the components in the composition in regards to being designed to disintegrate. As such, neither the claim nor the specification define what composition or structure is required by the phrase “designed to disintegrate” which renders the metes and bounds of the claim unclear. Further, the claim only requires that the tablet be “designed to disintegrate within a period of less than 30 second upon oral administration”, the claim does not require that the tablet disintegrate within a period of less than 30 second upon oral administration.  One with ordinary skill in the art would not be able to understand the scope of the claim, thus the claim is indefinite. For the purposes of examination, the claim is read as “the tablet according to claim 1, wherein the tablet disintegrates within a period of less than 30 seconds upon oral administration.”
 which renders the metes and bounds of the claim unclear. Further, the claim only requires that the tablet be “designed for the amount of nicotine to dissolve in the saliva within a period of less than 90 seconds upon oral administration”, the claim does not require that the amount of nicotine to dissolve in the saliva within a period of less than 90 seconds upon oral administration.  One with ordinary skill in the art would not be able to understand the scope of the claim, thus the claim is indefinite. For the purposes of examination, the claims are read as “the tablet according to claim 1, wherein the amount of nicotine is dissolved in the saliva within a period of less than 90 seconds upon oral administration”

Claims 7, 9, 12-13, 15-21, 25-26, 29, 32, and 40 are rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 25, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19, 25, and 29 do not further limit the subject matter of the claim upon which they depend. For example, claim 19 is dependent on claim 1, reciting the limitation of comprising “at least one polyol and wherein the polyol comprises more than 40% by weight of the tablet”, however claim 1 already has this limitation in place. Claims 25 and 29 have similar issues with the limitations presented.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7, 9, 12-13, 15, 17, 19-20, 25-26, 29, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0269386A1 (Per Steen, A. et al., 2007) in view of EP 1366759 (Kosugi et al.et al., 2003).
In regards to claim 1, Per Steen, A. et al. teaches an orally disintegrating tablet which comprises an amount of nicotine (See Per Steen, A. et al., Example 2 Table; Paragraph 0122) and a pH regulating agent, trometamol (See Per Steen, A., et al. paragraph 0031; Example 2 Table; Paragraph 0122).
In regards to claim 7, Per Steen, A. et al. teaches that the tablet comprises nicotine in an amount of at least 0.5 mg (See Per Steen, A. et al., Example 2 Table; Paragraph 0122).
In regards to claim 9, Per Steen, A. et al. teaches that the nicotine in the tablet is provided as a nicotine salt (See Per Steen, A. et al., Example 2 Table; Paragraph 0122).
In regards to claim 12, Per Steen, A. et al. teaches that the nicotine salt is nicotine bitartrate (See Per Steen, A. et al., Example 2 Table; Paragraph 0122).
In regards to claim 13, Per Steen, A. et al. teaches that the nicotine is provided as a complex between nicotine and an ion exchange resin (See Per Steen, A. et al., paragraph 0070).
In regards to claim 15, Per Steen, A. et al. teaches that the nicotine is provided in association with a fatty acid (See Per Steen, A. et al., paragraph 0082).

In regards to claim 25, Per Steen, A. et al. teaches that the tablet comprises a disintegrant (See Per Steen, A. et al., paragraph 0082). 
In regards to claim 26, Per Steen, A. et al. teaches that the disintegrant comprises cross-linked polyvinylpyrrolidone (See Per Steen, A. et al., paragraph 0082). 
In regards to claim 40, Per Steen, A. et al. teaches a method of alleviation of nicotine craving by administering said orally disintegrating nicotine tablet (See Per Steen, A. et al., paragraph 0023).

Per Steen, A. et al. is silent on the tablet being designed to disintegrate within a period less than 60 seconds or less than 30 seconds upon oral administration. Per Steen, A. et al. is also silent on a polyol, which comprises more than 40% of the tablet. Per Steen, A. et al. is also silent on the pressure at which the tablet should be pressed at, the disintegrant comprising 1-10% by weight of the tablet, and the weight of the tablet.

In regards to claims 1 and 3, Kosugi et al.et al. teaches an orally disintegrating tablet comprising a pressed powder formulation (See Kosugi et al.et al., paragraph 0017) which can be disintegrated within a period of 60 seconds upon oral administration (See Kosugi et al., paragraph 0017), as well as within a period of less than 30 seconds upon oral administration (See Kosugi et al., paragraph 0017). 

In regards to claim 20, Kosugi et al. also teaches that the tablet should be pressed at the range of 3-30 kN, and a preferred range of 5-20kN (See Kosugi et al., paragraph 0064), which directly teaches the 2-20 kN in the instant claim. 
In regards to claim 29, Kosugi et al. also teaches a disintegrant in the tablet, specifically crospovidone which is a cross-linking polymerization products from 1-vlnyl-2-pyrrolidone (See Kosugi et al., paragraph 0032) in the amount of 0.01-30% of by weight of the tablet (See Kosugi et al., paragraph 0033), and more preferably 1-10% by weight (See Kosugi et al., paragraph 0035) which is the exact range given in the instant claims for the disintegrant. 
In regards to claim 32, Kosugi et al. teaches that the weight of the tablet to be 80-250 mg (See Kosugi et al., paragraph 0068), which overlaps with the 25-200 mg range in the instant claims.

It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Per Steen, A. et al. and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Per Steen, A. et al. also teaches an example of a melt tablet, a tablet intended for melting in the mouth whereupon the melted material adheres to the oral mucosa where the nicotine is deposited for entering into the tissue (See Per Steen, A. et al., Example 2 Table caption). It would be obvious to one with ordinary skill in the art to take the teachings of Kosugi et al. and combine them with .

Claims 4, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0269386A1 (Per Steen, A. et al., 2007) in view of EP 1366759 (Kosugi et al., 2003) as applied to claims 1, 3, 7, 9, 12-13, 15-17, 19-20, 25-26, 29, 32, and 40 above, and further in view of US PGPUB 2001/0016593 A1 (Wilhelmsen, P., 2001, cited in IDS of 04/11/2019) and as evidenced by US Patent 5810018 (Monte, W., 1998).
The teachings of Per Steen, A. et al. (in view of Kosugi et al. have been set forth supra. The combination is silent on the time needed to dissolve the nicotine in the saliva, as well as the concentration of nicotine dissolved in the saliva and the amount of nicotine absorbed by the oral mucosa.

In regards to claims, 4, 21, and 23, Wilhelmsen, P. teaches an improved way of delivering nicotine though transmucosal administration of a rapidly disintegrating tablet that is able to dissolve in saliva (See Wilhelmsen, P., paragraph 0041). Wilhelmsen, P. further teaches 
Further in regards to claims 21 and 23, Wilhelmsen, P. states that the pulse of nicotine that is absorbed by the tissues in the mouth is equivalent to a drag on a cigarette (See Wilhelmsen, P., paragraph 0115), which can provide 0.35mg as evidenced by Monte, W. (See Monte, W., column 1, paragraph 3, lines 4-5). The combination of the teachings of Wilhelmsen, P. with Per Steen, A. et al. and Kosugi et al. will provide the same composition formulated in the same way with similar excipients and overlapping amounts as the one instantly claimed (See Per Steen, A. et al., paragraph 0031; Example 2 Table; Paragraph 0122) and Wilhelmsen, P. (See Wilhelmsen, P., paragraph 0041) which can be disintegrated within a period of 60 seconds upon oral administration (See Kosugi et al., paragraph 0017) and allows for the content of nicotine to dissolve in the saliva within a period of less than 90 seconds upon oral administration (See Wilhelmsen, P., paragraph 0041). Per Steen, A. et al. also teaches that the buffering agent will be included in an amount that will raise the pH of the saliva to a pH of 7-10 (See Per Steen, A. et al., paragraph 0065). This encompasses the instantly claimed “peak saliva pH of more than 8” of claim 21. With this, it is worth noting that a product is not separable from its physical properties and that claims 21 and 23 are directed towards future intended use, i.e. peak concentration and absorption via mucosa. As the instantly claimed composition is the same it would be understood by one of ordinary skill in the art before the effective filing date that the product of the combined teachings would release the same amount of nicotine (peak saliva concentration 
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Wilhelmsen, P. with Per Steen, A. et al. and Kosugi et al. as all are directed towards formulating a pharmacologically active compound into an oral mucosal tablet, wherein Wilhelmsen, P. and Kosugi et al. advantageously teach that rapid disintegration is preferred due to the quick absorption of nicotine through the mucosal tissues of the mouth, providing a sharp rise in blood nicotine, similar to that found when smoking a cigarette (See Wilhelmsen, P., paragraph 0017) to make the product a more desirable and healthier nicotine source when compared to cigarettes. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0269386A1 (Per Steen, A. et al., 2007) in view of EP 1366759 (Kosugi et al., 2003) ) as applied to claims 1, 3, 7, 9, 12-13, 15-17, 19-20, 25-26, 29, 32, and 40 above, and further in view of US Patent 5935604 (Illum, L., 1999), as evidenced by Comprehensive mucoadhesive study of anionic polymers and their derivate (Laffleur, F. et al., Aug. 2017).
The teachings of Per Steen, A. et al. in view of Kosugi et al. have been set forth supra. The combination is silent on nicotine provided in an ionic complex with at least one mucoadhesive water-soluble anionic polymer.

It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Illum, L., as evidenced by Laffleur, F. et al. with Per Steen, A. et al. and Kosugi et al. to modify the oral rapidly disintegrating tablet to provide a rapid peak in nicotine levels to give the “buzz” of smoking cigarette to create a healthier replacement for smoking a cigarette (See Illum, L., Column 3, line 30-32, etc.) via simple substitution of one nicotine ionic complex of Per Steen, A. et al. and Kosugi et al. for another complex, specifically the nicotine-alginate complex of Illum, L. Simple substitution of one nicotine ionic complex for another is within the purview of the skilled artisan and would yield predictable results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0269386A1 (Per Steen, A. et al., 2007) in view of EP 1366759 (Kosugi et al., 2003) ) as applied to claims 1, 3, 7, 9, 12-13, 15-17, 19-20, 25-26, 29, 32, and 40 above, and further in view of US PGPUB 2013/0177646 A1 (Andreas Hugerth, B., 2013).
The teachings of Per Steen, A. et al. in view of Kosugi et al. have been set forth supra. The combination is silent on the orally disintegrating tablet being a sublingual tablet.



It would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Andreas Hugerth, B. with Per Steen, A. et al. and Kosugi et al. in order to create a sublingual tablet which is not organoleptically disturbing (See Andreas Hugerth, B., paragraph 0049) while also reducing the side-effects of nicotine or other parts of the tablets such as throat irritation or off-note tastes (See Per Steen, A. et al., paragraph 0020) via a rapidly disintegrating tablet. Thus, one with ordinary skill in the art would have a reasonable expectation of success of creating an improved sublingual tablet for rapidly delivering nicotine by combining the known technique of creating a sublingual tablet in Andreas, Hugerth, B. with the known product of Per Steen, A. et al. and Kosugi et al.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 

In response to the applicant’s argument that the term “designed to disintegrate” is clear, however examiner points out that it is still not clear if the structure in the claim is what is required to meet the limitation of “designed to disintegrate”. Further, the description of the term in the specification (see instant specification, Page 3, lines 6-22), there is no clarity on the 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with ordinary skill in the art would be motivated to combine the teachings of Per Steen, A. et al. and Kosugi et al. Firstly, Per Steen, A. et al teaches that the composition allows the nicotine to be released in the saliva in the oral cavity and absorbed into the systemic circulation of the subject (see Per Steen, A., et al, paragraph 0023). Kosugi et al. teaches that the rapidly disintegrating tablet is dissolved by the saliva in the oral cavity without water (see Kosugi et al., paragraph 0053). Secondly, Kosugi et al. teaches that the pharmacologically active In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, it would be obvious to one with ordinary skill in the art before the effective filing date to combine the teachings of Per Steen, A. et al. and Kosugi et al. as Kosugi et al. states that intraorally rapidly disintegrable tablet is comprised of a principal medicine that is a water-soluble pharmacologically active ingredient (See Kosugi et al., paragraph 0016). Per Steen, A. et al. also teaches an example of a melt tablet, a tablet intended for melting in the mouth whereupon the melted material adheres to the oral mucosa where the nicotine is deposited for entering into the tissue (See Per Steen, A. et al., Example 2 Table caption). It would be obvious to one with ordinary skill in the art to take the teachings of Kosugi et al. and combine them with the teachings of Per Steen, A. et al. in order to create an orally rapidly disintegrating tablet which would have an excellent disintegrability and a practical hardness (See Kosugi et al., paragraph 0016), while also reducing the side-effects of nicotine or other parts of the tablets such as throat irritation or off-note tastes (See Per Steen, A. et al., paragraph 20). With this, one of ordinary skill in the art would have a reasonable expectation of success in combining the .

Applicant argues that the claimed invention provides unexpected advantages and that the experimental results shown in Table 8C of Example 5 demonstrates that the nicotine tablet gives unexpected results in terms of the absorption rate of nicotine and does not cause an increased burning intensity. However, Applicants must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). Further, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). However, the applicant’s arguments are generally unpersuasive as the comparison shown on Tables 8A-8C is compared to other formulations, such as gum, as opposed to other rapidly disintegrating tablets. It is not clear why it would be unexpected that a gum would release the nicotine at a slower rate as Per Steen teaches that it is known in the art that nicotine chewing gums are used for slow release of nicotine (see Per Steen, A., et al., paragraph 0017).  Additionally, it is not clear what unexpected properties instantly claimed tablet has over those tablets known in the art.  Other than a general statement regarding throat burning being improved, the referenced examples provide no data in support of this.

Additionally, Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, the results that Applicant is using to support the alleged unexpected results are based on specific formulations with specific ingredients and amounts (i.e. formulations from Examples 1 and 2).

Applicant's arguments in regards to Wilhelmsen, Monte, Illum, Laffleur and Hugerth are acknowledged, however as the argument is based on the failure to remedy the deficiencies of Steen and Kosugi, the rejections still stands based on the rebuttal above.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/             Primary Examiner, Art Unit 1611